
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 2136
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 20, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To establish the Honorable Stephanie Tubbs
		  Jones Fire Suppression Demonstration Incentive Program within the Department of
		  Education to promote installation of fire sprinkler systems, or other fire
		  suppression or prevention technologies, in qualified student housing and
		  dormitories, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Honorable Stephanie Tubbs Jones
			 College Fire Prevention Act.
		2.Establishment of
			 the Honorable Stephanie Tubbs Jones Fire Suppression Demonstration Incentive
			 Program
			(a)GrantsThe
			 Secretary of Education (in this Act referred to as the
			 Secretary), in consultation with the United States Fire
			 Administration, shall establish a demonstration program to award grants on a
			 competitive basis to eligible entities for the purpose of installing fire
			 sprinkler systems, or other fire suppression or prevention technologies, in
			 student housing and dormitories owned or controlled by such entities.
			(b)Eligible
			 entityFor purposes of this Act, the term eligible
			 entity means any of the following:
				(1)An institution of higher education (as that
			 term is defined in section 102 of the Higher Education Act of 1965
			 (20 U.S.C.
			 1002)), including an institution eligible to receive assistance
			 under part A or B of title III or title V of such Act.
				(2)A social fraternity or sorority exempt from
			 taxation under section 501(a) of the Internal
			 Revenue Code of 1986 (26 U.S.C. 501(a)), the active
			 membership of which consists primarily of students in attendance at an
			 institution of higher education (as that term is defined in section 102 of the
			 Higher Education Act of 1965 (20 U.S.C. 1002)).
				(c)Selection
			 priorityIn making grants under
			 subsection (a), the Secretary shall give
			 priority to eligible entities that demonstrate the greatest financial
			 need.
			(d)Reserved
			 amounts
				(1)In
			 generalOf the amount made available to the Secretary for grants
			 under this section for each fiscal year, the Secretary shall award—
					(A)not less than 10 percent to eligible
			 entities that are institutions described in
			 subsection (b)(1) that are eligible to
			 receive assistance under part A or B of title III or title V of the Higher
			 Education Act of 1965; and
					(B)not less than 10
			 percent to eligible entities that are social fraternities and sororities
			 described in
			 subsection (b)(2).
					(2)Plan
			 requiredThe Secretary shall
			 develop a plan to inform entities described in
			 subparagraphs (A) and
			 (B) of
			 paragraph (1) that such entities may be
			 eligible to apply for grants under this section.
				(3)Insufficient
			 applicantsIf the Secretary
			 determines that there are an insufficient number of qualified applicants to
			 award the reserved amounts required in accordance with
			 paragraph (1), the Secretary shall make
			 available the remainder of such reserved amounts for use by other eligible
			 entities.
				(e)ApplicationTo
			 seek a grant under this section, an eligible entity shall submit an application
			 to the Secretary at such time, in such manner, and accompanied by such
			 information as the Secretary may require.
			(f)Matching
			 requirementAs a condition of receipt of a grant under
			 subsection (a), the applicant shall provide
			 (directly or through donations from public or private entities) non-Federal
			 matching funds in an amount equal to not less than 50 percent of the cost of
			 the activities for which assistance is sought.
			(g)Supplement Not
			 SupplantFunds made available
			 under this program shall be used to supplement, not supplant, other funds that
			 would otherwise be expended to carry out fire safety activities.
			(h)Limitation on
			 administrative expensesNot more than 2 percent of a grant made
			 under
			 subsection (a) may be expended for
			 administrative expenses with respect to the grant.
			(i)ReportsNot
			 later than 12 months after the date of the first award of a grant under this
			 section and annually thereafter until completion of the program, the Secretary
			 shall provide to the Congress a report that includes the following:
				(1)The number and
			 types of eligible entities receiving assistance under this section.
				(2)The amounts of
			 such assistance, the amounts and sources of non-Federal funding leveraged for
			 activities under grants under this section, and any other relevant financial
			 information.
				(3)The number and
			 types of student housing fitted with fire suppression or prevention
			 technologies with assistance under this section, and the number of students
			 protected by such technologies.
				(4)The types of fire
			 suppression or prevention technologies installed with assistance under this
			 section, and the costs of such technologies.
				(5)Identification of
			 Federal and State policies that present impediments to the development and
			 installation of fire suppression or prevention technologies.
				(6)Any other
			 information determined by the Secretary to be useful to evaluating the overall
			 effectiveness of the program established under this section in improving the
			 fire safety of student housing.
				(j)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for each of the fiscal years 2010 through 2012.
			3.Admissibility as
			 evidence
			(a)ProhibitionNotwithstanding
			 any other provision of law and subject to
			 subsection (b), any application for
			 assistance under this Act, any negative determination on the part of the
			 Secretary with respect to such application, or any statement of reasons for the
			 determination, shall not be admissible as evidence in any proceeding of any
			 court, agency, board, or other entity.
			(b)ExceptionThis
			 section does not apply to the admission of an application, determination, or
			 statement described in
			 subsection (a) as evidence in a proceeding
			 to enforce an agreement entered into between the Secretary and an eligible
			 entity under
			 section 2.
			
	
		
			Passed the House of
			 Representatives May 19, 2010.
			Lorraine C. Miller,
			Clerk
		
	
